—Order, Supreme Court, New York County (Jane Solomon, J.), entered March 19, 2002, which granted defendant’s motion to dismiss the complaint and denied plaintiff’s cross motion for partial summary judgment, unanimously affirmed, with costs.
The complaint was properly dismissed. Plaintiff’s cause for *276breach of warranty was properly dismissed since plaintiff failed to identify any express warranty that would cover her damaged photographs and did not allege a relationship of privity such as might support a claim based on an implied warranty (see Gordon v Ford Motor Co., 239 AD2d 156 [1997]). Her negligence claim was properly dismissed because, inter alia, defendant camera manufacturer satisfied any duty it may have had to avert the complained-of harm by including in its user manual warnings to the effect that packing material should be removed before the camera’s use.
We have considered plaintiff’s remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Sullivan, Ellerin, Friedman and Gonzalez, JJ.